DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Fig. 8a and 8b are missing the “Yes” and “No” labels on the output branches. 

Response to Arguments
Applicant’s arguments, see pg 7-10 , filed 04/30/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka (Pub No 20090304007) in view of newly cited prior art Hammam (Pub No 20140347993) to teach the amended limitation of claim 1 

Regarding claim 1, 
 	Applicant amends limitation to state “selecting, based on a connection selection criteria, one possible connection in the number of possible connections to be a selected connection; and assigning the selected connection to the new session”. 
 	However, the amended limitation is still relied upon Tanaka since Tanaka states as cited in the previous rejection paragraph [0073] “The path selection manager 804 may also select the VLAN with the path that has the lowest current latency”. Tanaka uses latency for choosing a VLAN path and selecting a VLAN path means there are a number f possible connections. One of ordinary skill in the art would interpret the above as “selecting, based on a connection selection criteria, one possible connection in the number of possible connections to be a selected connection; and assigning the selected connection to the new session”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10, 11-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Hammam (Pub No 20140347993).

Regarding claim 1 and 11,
 	Tanaka teaches a method for transmitting data packets of a data session through a connection at a network node, comprising the steps of: 
 	a. determining a number of possible connections;  (interpreted as To enable load balancing, multiple paths need to be provided. In one embodiment, multiple paths are provided by way of virtual networks, see para [0008]).
 	b. receiving data packets though a local area network (LAN) interface from a sending device; (interpreted as VLAN, see para [0038]) 
 	c. when a data packet is first in the new data session (interpreted as path selection manager 804 derives a flow label for the packet, see para [0080], also see If there is no currently existing flow data structure associated with the derived flow label, then the path selection manager 804 creates a new flow data structure, see para [0082]. Wherein the packet being the first with its flow label is the first in sequence of a new data session.) 
 	 	i. creating a number of first-evaluation packets; (interpreted as composing the latency request packet, see para [0136]); wherein each evaluation packet in the number of evaluation packets comprises a payload, a destination address, and a destination port number of the data packet. (interpreted as (2) a destination address (in the current example, the destination address may be the address of MPLB 702(P) or the address of node P, which is the destination of the flow packets), see para [0129]. See payload 406 fig. 4a-4c. See port para [0037]).
 	  	ii. sending the number of the evaluation packets to respectively through the possible connections; (interpreted as After composing the latency request packet, the path selection manager 804 forwards the packet to the communication manager 802 (FIG. 8) of MPLB 702(A), which in turn, sends the packet into the network 300, see para [0136]).
 		iii. evaluating performance of each possible connection in the possible connections to the receiving device; (interpreted as Information on current traffic conditions may be provided to the path selection manager 804 by a central traffic monitoring component (not shown) or may be derived based upon information gathered by the path selection manager 804, see para [0073]).
 		iv selecting, based on a connection selection criteria, one possible connection in the possible connections to be a selected connection; and assigning the selected connection to the new session (interpreted as The path selection manager 804 may also select the VLAN with the path that has the lowest current latency, see para [0073]).
 	 	v. transmitting the data packet to the destination through the selected connection; (interpreted as The switches in the network 300 thereafter use the VLAN information in the packet to switch the packet through the network 300 along the selected path, see para [0074])
 	d. when one or more data packets in the data packets belong to the new data session: 
 		i. transmitting further data packets in data packets to the destination through the selected connection. (interpreted as The switches in the network 300 thereafter use the VLAN information in the packet to switch the packet through the network 300 along the selected path, see para [0074]).
 	However Tanaka does not teach when the data packet is in the data packets received at step (b).
 	Hammam teaches and detecting, based on satisfying at least one match, whether the data packets belong to a new data session destined for a receiving device; when the data packet is in the data packets received at step (b) (interpreted as In the case where the packet is a UDP/IP packet, in some embodiments, SLB 120a determines whether the packet corresponds to a new session by determining whether the generated session identifier matches a session identifier stored in a connection table 117a stored in storage unit 115a, which may be a volatile (e.g., RAM) or non-volatile storage unit, see  Hammam para [0039]).
 	It would have been obvious to combine the system taught by Tanaka with comparing session identifier to determine a new data flow as taught by Hammam since it would have been a simple modification providing expected results using session identifiers to determining new or current sessions.
 	

Regarding claim 3 and 13,
 	Tanaka in view of Hammam teaches method of claim 1, further comprising the step of: when one or more data packets in the data packets do not satisfy the match condition, transmitting the one or more data packets through any connection in the number of connections. (interpreted as Also, like the spanning tree BDPU, path selection and load balancing is not appropriate (in one embodiment) for this type of packet. Thus, in response to receiving a GVRP BDPU packet, the MPLB 702, and more specifically, the communication manager 802, forwards the packet unmodified. In an example where external switch u (see FIG. 7) sends a GVRP BPDU packet to MPLB 702(u), MPLB 702(u) would just forward the packet to the internal switch c unmodified, see Tanaka para [0086]).

Regarding claim 4 and 14,
 	Tanaka in view of Hammam teaches method of claim 1, wherein the steps (c) and (d) is performed if a first data packet of the data packets satisfies the at least one match condition. (interpreted as After the packet is updated, it is sent by the communication manager 802 into the network 300. The switches in the network 300 thereafter use the address and VLAN information in the packet to switch the packet through the network 300. In this manner, the MPLB 702 implements path selection and load balancing on a TCP/IP or UDP/IP type of packet., see para [0076]);and 
 (interpreted as The path selection manager 804 may also select the VLAN with the path that has the lowest current latency, see Tanaka para [0073]).


Regarding claim 10 and 20,
 	Tanaka teaches method of claim 1, wherein the possible connections include at least one aggregated end-to-end connection.(interpreted as The STP ensures that there is no more than one path between each pair of nodes so that the network 100 is "loop-free". If an STP is applied to the network 100 of FIG. 1 with switch a being designated as the root switch, then the link configuration shown in FIG. 1 may result, where links 1, 2, and 6 (shown in solid lines) are put into a forwarding state, and links 3, 4, and 5 (shown in dashed lines) are blocked, see Tanaka para [0035]).
 	the selected connection at step (c)(iv) is one of, a wide area network (WAN)an access connection, a logical connection, an end-to-end connection, or the at least one aggregated end-to-end connection. (interpreted as The switches are connected to each other by links 1 through 6. Coupled to each switch are two end nodes, see Tanaka para [0034]).

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Hammam (Pub No 20140347993 and Khanna (Pat No 8369220) and Lee (Pub No 20120147744).

Regarding claim 2 and 12,
 	Tanaka in view of Hammam teaches the method of claim 1, 
(interpreted as In the case where the packet is a UDP/IP packet, in some embodiments, SLB 120a determines whether the packet corresponds to a new session by determining whether the generated session identifier matches a session identifier stored in a connection table 117a stored in storage unit 115a, which may be a volatile (e.g., RAM) or non-volatile storage unit, see  Hammam para [0039]).
 	the number of evaluation packets created at step (c)(i) is based on the number of possible connections(interpreted as After the packet is updated, it is sent by the communication manager 802 into the network 300. The switches in the network 300 thereafter use the address and VLAN information in the packet to switch the packet through the network 300. In this manner, the MPLB 702 implements path selection and load balancing on a TCP/IP or UDP/IP type of packet., see Tanaka para [0076]).
 	However does not teach the sending of the number of the evaluation packets at step (c)(ii) is performed for a first predefined time period;
 	the transmitting of the further data packets in the data packets at step (d) is performed for a second predefined time period; 
 	Khanna teaches the sending of the number of the evaluation packets at step (c)(ii) is performed for a first predefined time period (interpreted as FIG. 5, a TCP flow throughput measurement can be made every t.sub.m period, where t.sub.m is some predefined time value, see col 8 lines 45-50)
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Hammam with the DSCP value as taught by Khanna to use predetermined periods to prevent the devices from performing the task indefinitely.

 	Lee teaches the transmitting of the further data packets in the data packets at step (d) is performed for a second predefined time period;  (interpreted as In yet another example, the SLA may specify a maximum session time (e.g., M_ST) that is permitted with respect to the particular traffic. Based on the maximum session time, TDP policer 500 may set a session threshold that corresponds to the maximum session time. In still another example, the SLA may specify a maximum quantity of interval violations (e.g., M_IV) that is permitted with respect to the particular traffic. Based on the maximum session time, TDP policer 500 may set a session threshold that corresponds to the maximum session time, see para [0066]).


Claim 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Hammam (Pub No 20140347993 and Devereux (Pub No 20070157316).

Regarding claim 5 and 15,
 	Tanaka in view of Hammam teaches method of claim 4, however does not teach wherein the at least one match condition is based on differentiated services code point (DSCP) value. 
 	Devereux teaches wherein the at least one match condition is based on differentiated services code point (DSCP) value. (interpreted as Such packets may be "marked" by setting an IP DSCP (differentiated services code point) value of each packet in that packet's header. A packet header is understood to have the meaning here as it is commonly understood in the art (i.e., a header is a portion of the packet having the packet's destination and origination addresses, as well as information instructing routers how to handle the packet), see para [0020]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Hammam with the DSCP value as taught by Devereux since it would have been known in the art to use a identifier determining routing.

Regarding claim 6 and 16,
 	Tanaka in view of Hammam teaches method claim 4, however does not teach wherein the match condition is based on DSCP value and further comprising the step of: resetting the DSCP value before performing step (c)(v) or d(i). 
 	Devereus teaches wherein the match condition is based on DSCP value and further comprising the step of: resetting the DSCP value before performing step (c)(v) or d(i). (interpreted as For example, if the illegitimate packet had its DSCP value set for high priority services, first interface 102 may reset the DSCP to a different, specified value, the that value being recognized by router services as requesting re-routing to special destinations 112 at a lower routing rate. In some embodiments, this may simply involve changing the DSCP to request lower priority services from routers., see para [0020]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Hammam with the DSCP value as taught by Devereux since it would have been known in the art to use a identifier determining routing.

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Hammam (Pub No 20140347993) and Subramanian (Pub No 20150101035).

Regarding claim 7 and 17,


	Subramanian teaches wherein the match condition is based on deep packet inspection result.(interpreted as slow path processes are generally ones that perform deep packet inspection by looking at the payload of the packet, see para [0033]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Hammam with the deep packet inspection as taught by Subramanian since it would have been known in the art to use deep packet inspection to determine contents of a packet for routing.


Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Hammam (Pub No 20140347993) and Fan (Pub No 20120099587).

Regarding claim 8 and 18,
 	Tanaka in view of Hammam teaches methods of claim 1, however does not teach further comprising: classifying, based on conditions, the number of possible connections into a plurality of groups; and
 	wherein the conditions are based on at least one of, a performance metric, a service provider, a usage metric, a location, a time, a usage price, a security, a user,  an Internet Protocol address range, a communication protocol, a communication technology, an application, and a device
 	Fan teaches further comprising: classifying, based on conditions, the number of possible connections into a plurality of groups; and 
(interpreted as for each route, a route performance metric can be determined for that route, such that said routes can be ranked in terms of said route performance metric, and such that on occasion that a source node requires a message to be forwarded to a destination node, a route can be selected in order of preference, see para [0043])

	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Hammam with the deep packet inspection as taught by Fan to rank path/route for determining.

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Pub No 20090304007) further in view of Hammam (Pub No 20140347993) and Shimonishi (Pub No 20050286416).

Regarding claim 9 and 19,
 	Tanaka in view of Hammam teaches method of claim 1, wherein step (c)(iii) is performed based on respective arrival time of acknowledgement packets receiving by the network node; the acknowledgement packets are acknowledgments from the receiving device responding to the number of the evaluation packets sent at step (c)(ii); (interpreted as This latency request packet may comprise an initial timestamp provided by a first clock of the first component. When the second component receives this latency request packet, it sends a latency response packet back to the first component. This latency response packet may comprise one or more timestamps provided by a second clock of the second component. When the first component receives this latency response packet, it may obtain a received timestamp from the first clock. Based upon the various timestamps, the first component determines a one-way latency for the particular path and/or a roundtrip latency. In one embodiment, the first component repeats this process to obtain a plurality of latency values for the particular path. With these latency values, it is possible to derive one or more latency variation values. Based on the latency values and the latency variation value(s), it is possible to determine how congested the particular path currently is, see para [0016])
 	 the step (c)(iv) is at least based on one of latency of the number of possible connections with the receiving device, bandwidth availability of the number of possible connections with the receiving device,  location, number of sessions, number of hops, time, network performance information, geographical information, and tariffs.. (interpreted as In one embodiment, determining a congestion metric for a path involves determining one or more latency values for that path. The latency values that are determined for a path may be one-way latency values (indicating how much time is needed to transfer a set of information from a forwarding component to a receiving component along that path) and/or roundtrip latency values (indicating how much time is needed to transfer a set of information from a forwarding component to a receiving component along that path and back to the forwarding component), see para [0127]).
 	However does not teach acknowledgement packets

 	Shimonishi teaches acknowledgement packets (interpreted as When the packet receiving section 1-3 receives the ACK packet, the RTT measuring section 1-6 compares a transmission time instant of the data packet corresponding to the ACK packet and an arrival time instant of the ACK packet to measure a round trip delay time (RTT) as a measured RTT. See para [0074]).

	It would have been obvious to one of ordinary skill in the art to combine the system taught by Tanaka in view of Hammam with the arrival time as taught by Shimonishi since it would have been known in the art to use arrival time in calculating delay in communication links.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S MIAN/Primary Examiner, Art Unit 2461